Per Curiam,
The plaintiff’s right to recover in this case depended upon the evidence he adduced in support of his claim. Every material item he urged was denied by the defendant. The disputed facts were fairly and fully submitted to a jury, and the verdict returned was fully warranted by the evidence adduced. The appellant’s principal grievance is that the court refused to grant a new trial, but in urging the question he does not present any sufficient reason to warrant this court in holding that there was any abuse of discretion. A number of the assignments cannot be considered for the reason that there was *306no exception taken to the action of the court, and we must assume that the appellant did not at that time feel that there was any error committed in the orders made. The dispute was purely one of fact, and was properly referred to the only tribunal authorized to dispose of it.
The judgment is affirmed.